 

EXHIBIT 10.4

 

STATEMENT OF WORK - Infrastructure and Support Services

 

1. Purpose

 

This Statement of Work dated as of August 1, 2011 is entered into between Helios
and Matheson Information Technology Inc. (hereinafter "HMNY"), having offices at
200 Park Avenue South Suite # 901 NY 10003, Helios Matheson Global Services Pvt
Ltd (HMGS), HMNY’s wholly owned Indian subsidiary and IonIdea, Inc. (herein
after "IonIdea"), having its offices located at 3933 Old Lee Highway, Suite 33B,
Fairfax, VA 22030. The purpose of this Statement of Work is to set forth the
Services to be provided by IonIdea.

  

2. Term

 

The Services shall commence on the Aug 1, 2011 and shall continue until July 31,
2012 ("End Date"). HMNY and Ionidea may agree to extend this SOW as mutually
acceptable.

 

3. Description Of Services – Deliverable

 

IonIdea shall provide Infrastructure and IT support services to HMNY. A few of
the specified services may vary and evolve during the term of this Agreement.
IonIdea shall be responsible for the primary services described as follows.

 

4. Ion Idea’s Responsibilities

>Provide working environment in Bangalore, India, for the HMNY employees / team
members.

>Ion Idea’s team will interact closely with HMNY staff to ensure these services
are provided.

>IonIdea will provide desktops for each of the HMNY team members. Additional
hardware, as listed in Appendix 1 is the current list of includes servers and
laptops provided to HMNY by IonIdea (see attached Appendix1). Further hardware
needs, apart from desktops are to be discussed and provided on mutual agreement
on fully reimbursable basis.

 

5. HMNY Responsibilities

>Keep IonIdea informed of any changes that will impact usage of IonIdea
infrastructure & services

>Keep IonIdea informed in advance of any additional manpower recruited by HMNY.

>Any special servers required by specific projects will be the responsibility of
HMNY

>HMNY shall be liable to arrange and pay for any dedicated leased line charges
etc. at actuals, directly to the respective agencies

>HMNY shall promptly comply with all the laws, rules and regulations of the
government and local authorities as may be required.

>HMNY shall keep the facility in clean and good condition and maintain the
electrical, sanitary, wooden and other fixtures, fitting and installations in
the facility occupied by him without causing any damage.

>HMNY shall use the premises for Office purposes only

 



 

 

 

 

6. HMNY and IonIdea Responsibilities

>All persons on HMNY projects and IonIdea shall respect Confidentiality and
Non-Compete Agreements executed by either party with their clients.

>All persons on HMNY projects shall not solicit other employees of IonIdea under
any circumstances.

>HMNY shall not, without prior permission from IonIdea, bring any visitors to
the IonIdea facility.

 

7. Solicitation of Employees

IonIdea and HMNY agree that they shall not solicit employees of the other and
shall ensure that all persons contracted to perform services under this
Agreement will not be hired by the other without written release by current
employer, for a period of 12 months from date of termination of employment with
the current employer.

 

8. Place of Performance of Services

The Services shall be performed at the IonIdea premises located at 38-40, Export
Promotion Industrial Park, Whitefield, Bangalore 560 066, India. Any change in
the place of performance shall be subject to agreement by both parties.

 

9. Parties' Relationship Managers

IonIdea and HMNY primary contacts for all activities under this Statement of
Work shall be those identified in the table below or such other contact notified
by a party to the other in writing. The Relationship Managers listed below will
ensure success of the relationship.

 

  IONIDEA HMNY Relationship Manager Brindala Ananthram Suparna N R Secondary
contact Sudha Sathish Umesh Ahuja

 

 

10. Fees, Invoicing, And Expenses

HMNY shall pay a flat rate fee per person for all team members who are on HMNY’s
payroll.

 

 

Service Level

Fee per month per resource Services Provided Bronze $550 Bronze Level Service: 
Cubicles, Desktop PC with basic OS and MS office suite, server/network and
desktop support, telecom services + Cafeteria

In addition to the above fee of $550 per team member, HMNY will also reimburse
IonIdea the transportation expense on actual basis for each employee availing
the transportation facility, This transportation provided will be for one
specific shift as specified by HMNY (currently 11 am to 7 pm). All other
transportation will be considered as ad-hoc transportation.

 

Also the ad-hoc transportation needed for one off cases where team members
require transportation after regular office hours can also be provided on actual
costs

 



 

 

 

 

11. Invoicing Procedure

Invoices addressed to HMNY will be sent electronically to the designated HMNY
Primary Contact Person, as stated above. Payment terms are net 45 and late
payments will be liable for interest @ 1% per month from date of invoice.

 

Invoices will be raised on HMNY and payment is guaranteed by HMNY.

 

12. Termination of services

 

12.1 Termination for Convenience: Except as provided in a Statement of Work,
Customer shall have the right to elect to terminate a Statement of Work, at any
time, by providing Supplier with ninety (90) days prior written notice of said
election.

 

12.2 Termination by Either Party for Material Breach and Bankruptcy: Either
party may terminate this Agreement (or any part thereof) or any Statement of
Work upon written notice (a) if the other party materially breaches this
Agreement and fails to cure such breach within thirty (30) days following
receipt of written notice specifying the breach in detail or (b) if either Party
files a petition for relief under any bankruptcy legislation, if any involuntary
petition thereunder should be filed against either Party and the same not be
dismissed within thirty (30) days, if either Party is adjudicated a bankrupt or
if either Party makes an assignment for the benefit of creditors.

 

12.3 Hardware / Software :The generic hardware (Desktop) as specified earlier
will be provided by IonIdea. Any other specific hardware or software required
for HMNY projects will not be provided by IonIdea.

 

IN WITNESS WHEREOF, this Statement of Work has been executed as of the date
first above written by the undersigned authorized representatives of HMNY and
IonIdea.

 

Sudha Sathish

IonIdea Inc

 

 

Umesh

HMNY

 

 

  

Asset List

 

LAPTOP DETAILS OF TACT SL. No. Name Type Location 1 I2LT106 Laptop AP02C001 2
I3LT009 Laptop AP02C027 3 I3LT011 Laptop AP02C016 4 I3LT012 Laptop AP02C019    
    DESKTOP DETAILS OF TACT SL. NO Name Type Location 1 I1DT054 Desktop AP02C011
2 I1DT052 Desktop AP02C006         SERVER DETAILS OF TACT SL. NO Name Type
Location 1 Firewall Server 2nd Floor Server Room 2 Firewall Server 2nd Floor
Server Room

 



 

 

